                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


NIKKI BOLLINGER GRAE, Individually
                                 )
and on Behalf of All Others Similarly
                                 )
Situated,                        )
                                 )
Plaintiff,                       )
                                 )
v.                               )                           Case No. 3:16-cv-2267
                                 )                           Judge Aleta A. Trauger
CORRECTIONS CORPORATION OF       )
AMERICA, DAMON T. HININGER,      )
DAVID M. GARFINKLE, TODD J.      )
MULLENGER, and HARLEY G. LAPPIN, )
                                 )
Defendants.                      )

                                        MEMORANDUM

       Amalgamated Bank, as Trustee for the LongView Collective Investment Fund,

(“Amalgamated”) has filed a Motion for Review of a Non-Dispositive Order of the Magistrate

Judge (Docket No. 213), seeking review of the magistrate judge’s April 30, 2020 Order (Docket

No. 211) granting in part and denying in part Amalgamated’s Motion to Compel (Docket No.

194). The defendants have filed a Response in opposition to the Motion for Review. (Docket No.

217.) For the reasons set out herein, the motion will be granted in part and denied in part.

                                       I. BACKGROUND

       The details of the allegations at issue in this case have been set out in several earlier

opinions of this court. CoreCivic owns and operates private prisons and detention facilities,

including facilities under the auspices of the Federal Bureau of Prisons (“BOP”), a sub-agency of

the Department of Justice (“DOJ”). Amalgamated represents a class of CoreCivic stockholders

alleging that CoreCivic artificially maintained its stock price by making false and misleading

statements and omissions regarding its history of performance relative to BOP expectations and



  Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 1 of 23 PageID #: 5654
the likelihood that CoreCivic could rely on the BOP’s continued business in the future. The class

claims to have suffered losses when the DOJ announced its plans, in 2016, to phase out its

dealings with CoreCivic and other private prison operators. Although that change in DOJ policy

has since been rescinded, the class seeks to recover securities fraud damages based on the sharp

decrease in value of CoreCivic’s stock when it was first announced.

       The Initial Case Management Order set August 1, 2018, as the initial deadline for

substantial completion of discovery. (Docket No. 88 at 6.) According to Amalgamated, it served

document requests on the defendants in January and June of 2018, in response to which the

defendants served various objections. The parties met and conferred regarding the document

requests on July 26, 2018, and one of the issues on which the parties did not have a meeting of

the minds was how and when the defendants would assert privilege related to documents that

they were refusing to produce. (Docket No. 195 at 2.) On August 1, 2018, the defendants filed a

motion seeking relief from that day’s deadline. (Docket No. 109.) The court granted the motion

and extended the deadline for substantial completion of discovery to September 14, 2018.

(Docket No. 114 at 1.) Discovery continued, and, among other things, the defendants clawed

back a number of documents that they claimed had been inadvertently produced, despite their

privileged nature.

       On October 9, 2018, the defendants produced their first privilege logs, which addressed

clawed-back documents. (Docket No. 196-11 (excerpt).) They sent additional privilege logs on

October 15, 2018. (Docket No. 196-12 (excerpt).) Amalgamated objected to the logs as untimely

and inadequate. On December 22, 2018, the defendants produced a new combined privilege log.

(Docket No. 196-18 (excerpt).) The new logs contained some additional information, although




                                               2

  Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 2 of 23 PageID #: 5655
Amalgamated continued to maintain that their assertions of privilege were inadequate and

potentially, in many instances, incorrect.

       Meanwhile, the parties litigated the issue of class certification. The court initially denied

Amalgamated’s motion for class certification on January 18, 2019. (Docket No. 144.)

Amalgamated, however, filed a Motion to Reconsider, citing new evidence and additional

arguments in support of classwide resolution of claims. (Docket No. 148.) While that issue

remained under consideration, the court stayed discovery between the parties, but exempted

third-party discovery from the stay. (Docket No. 159.) Amalgamated accordingly continued to

pursue third-party discovery from CoreCivic’s auditor, Ernst & Young LLP. The defendants

asserted privilege over documents in Ernst & Young’s possession, leading to the production of

additional privilege logs (Docket No. 202-17). On March 26, 2019, the court granted the Motion

to Reconsider and certified Amalgamated’s class. (Docket No. 166.) The court continued to stay

non-third-party discovery as CoreCivic pursued an appeal. (Docket Nos. 169 & 171.) On August

23, 2019, the Sixth Circuit denied CoreCivic’s petition for permission to appeal. (Docket No.

174.) Shortly thereafter, discovery between the parties resumed pursuant to a new scheduling

order, including a fact discovery cutoff of April 17, 2020. (See Docket No. 180.)

       On January 23, 2020, the defendants produced a new combined privilege log, which

included 8,970 entries. (Docket No 196-21 (excerpt).) On January 28, 2020, Amalgamated sent

the defendants a letter summarizing its continuing objections to the privilege logs. The

defendants sent a letter on February 5, 2020, disputing that their assertions of privilege were

incorrect or inadequate. (Docket No. 196-22.) In the ensuing weeks, the defendants continued to

revise and correct their privilege and redaction logs. Finally, on February 24, 2020, the

defendants produced what were, for the purposes of the magistrate judge’s ruling, the final



                                                3

  Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 3 of 23 PageID #: 5656
privilege and redaction logs. The privilege log contained 8,931 entries, and the redaction log

included 16,391 entries. Excerpts have been provided to the court. (See Docket Nos. 196-25,

202-4.)

          On February 13, 2020, the court held a discovery dispute telephone conference regarding

the document production and privilege logs. The conference did not result in a resolution of the

underlying issues, and the court entered an Order directing the plaintiffs to file a motion related

to the dispute. The court granted each side permission to provide up to five documents for the

court to consider in camera in resolving the motion. (Docket No. 192.)

          On February 27, 2020, Amalgamated filed a Motion to Compel Production of Improperly

Withheld Documents. (Docket No. 194.) It asked the court to order that the defendants “produce

all documents withheld or clawed backed as privileged pursuant to the attorney client privilege

or work product doctrine, including any third party documents [the defendants] have prevented

from being produced on these grounds.” (Docket No. 194-1 at 2.) Amalgamated argued that the

defendants had waived privilege by failing to timely or adequately raise their objections; that

both the descriptions in the privilege log and the contents of clawed-back documents revealed

that the defendants had improperly withheld or clawed back non-privileged documents

concerning non-legal and ordinary business matters; that privilege for many documents had also

been waived based on the documents’ having been shared with third parties; and that the

defendants had, in particular, improperly withheld or clawed back non-privileged email

attachments based solely on the fact that the emails to which they were attached included

privileged communications. (Docket No. 195 at 10–20.) This court referred the motion to the

magistrate judge. (Docket No. 197.)




                                                 4

  Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 4 of 23 PageID #: 5657
        After briefing by the parties, the magistrate judge entered his Order on the matter on

April 30, 2020. (Docket No. 211.) The magistrate judge concluded that Amalgamated’s

objections were supported in two regards: first, the court concluded that one of the five

documents      that       Amalgamated   had   produced     in   camera,     Docket    No.     196-4

(CORECIVIC_0959395), was not, in fact, privileged and therefore must be produced; second,

the court agreed that the defendants’ privilege logs had failed to adequately address their claims

of privilege with regard to e-mail attachments, and the magistrate judge therefore ordered the

defendants to revise the privilege logs to provide adequate documentation of those assertions of

privilege. (Id. at 23.)

        The magistrate judge did not, however, otherwise grant Amalgamated any requested

relief. Specifically, the magistrate judge held that the privilege logs were not so untimely that it

warranted a holding that privilege had been waived; that the privilege logs generally provided

sufficient information to assert privilege; that none of the documents or privilege log entries

reviewed supported a holding that privilege had been waived based on sharing with a third party;

that only one of the ten withheld or clawed-back documents submitted by the parties should have

been produced; and that, based on the foregoing, there are not grounds for concluding “that there

are widespread problems with CoreCivic’s designation of documents or portions of documents as

privileged. (Id. at 6, 8, 13–14, 21.)

        On May 15, 2021, Amalgamated filed its Motion for Review of the Magistrate Judge’s

Order. (Docket No. 213.) Amalgamated objected to the following aspects of the Order:

        1. The magistrate judge’s failure to compel the production of “148 documents where the

            only ‘counsel or legal staff’ listed was an individual that CCA admits did ‘not act in a

            legal capacity’”;



                                                 5

  Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 5 of 23 PageID #: 5658
       2. The magistrate judge’s failure to compel the production of documents shared with

           third parties;

       3. The magistrate judge’s failure to compel the production of non-privileged

           attachments to e-mails;

       4. The magistrate judge’s failure to compel the production of “documents withheld,

           clawed back or redacted as work product”; and

       5. The magistrate judge’s decision not to refer the dispute between the parties to a

           special master in light of the demonstrated deficiencies in the production, including

           the one example document identified by the magistrate judge as having been

           improperly withheld.

(Docket No. 214 at 2.) Amalgamated also objected, throughout its briefing, that the magistrate

judge had applied an incorrect burden of proof to the issues before him, effectively requiring

Amalgamated to establish a lack of privilege or work product protection, rather than placing the

burden appropriately on the defendants. (E.g., id. at 5.)

                                     II. LEGAL STANDARD

       While a de novo standard of review applies to objections to a magistrate judge’s ruling on

a dispositive matter, this court’s review of a magistrate judge’s resolution of a non-dispositive

pretrial matter is limited to determining whether the order is “clearly erroneous” or “contrary to

law.” 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a); see also Massey v. City of Ferndale, 7

F.3d 506, 509 (6th Cir. 1993) (“When a magistrate judge determines a non-excepted, pending

pretrial matter, the district court has the authority to ‘reconsider’ the determination, but under a

limited standard of review.”). “A finding [of fact] is ‘clearly erroneous’ when[,] although there is

evidence to support it, the reviewing court on the entire evidence is left with the definite and firm



                                                  6

  Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 6 of 23 PageID #: 5659
conviction that a mistake has been committed.” Adams Cty. Reg’l Water Dist. v. Vill. of

Manchester, 226 F.3d 513, 517 (6th Cir. 2000) (quoting United States v. U.S. Gypsum Co., 333

U.S. 364, 395 (1948)). A legal conclusion is contrary to law if it “contradict[s] or ignore[s]

applicable precepts of law, as found in the Constitution, statutes, or case precedent. Gandee v.

Glaser, 785 F. Supp. 684, 686 (S.D. Ohio 1992) (quoting Adolph Coors Co. v. Wallace, 570

F.Supp. 202, 205 (N.D. Cal.1983)).

                                       III. ANALYSIS

A. Burden to Establish Privilege

       One issue that Amalgamated raises repeatedly throughout its objections is that the

magistrate judge, in evaluating the defendants’ assertions of privilege, improperly shifted the

burden to Amalgamated. It is well-settled that, as a general proposition, “[t]he burden of

establishing privilege rests with the person asserting it.” Avis Rent A Car Sys., LLC v. City of

Dayton, Ohio, No. 3:12-CV-399, 2013 WL 3781784, at *8 (S.D. Ohio July 18, 2013) (quoting In

re Grand Jury Investigation No. 83-2-35, 723 F.2d 447, 450 (6th Cir.1983)). In his Order, the

magistrate judge identifies and describes that burden correctly. (Docket No. 211 at 4.) However,

Amalgamated—sometimes relying on snippets of language and sometimes relying on specific

analytical steps taken by the magistrate judge—disputes whether the burden was consistently

applied. The court, therefore, will begin by establishing some general principles to guide its

analysis.

       Assertions of privilege in discovery are governed by Rule 26(b)(5)(A) of the Federal

Rules of Civil Procedure, which provides that, “[w]hen a party withholds information otherwise

discoverable by claiming that the information is privileged or subject to protection as trial-

preparation material,” the party must “expressly make the claim” and “describe the nature of the



                                               7

  Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 7 of 23 PageID #: 5660
documents, communications, or tangible things not produced . . . in a manner that, without

revealing information itself privileged or protected, will enable other parties to assess the claim.”

Although Rule 26 does not mention privilege logs per se, a privilege log or something like it is

naturally what arises when a party seeks to comply with Rule 26(b)(5)(A) while asserting

privilege with regard to a large number of documents; one or two Rule 26(b)(5)(a) assertions

may just be assertions, but if one puts a hundred or a thousand of them together, what results is,

whatever term one wishes to use, effectively a privilege log.

         In other words, Rule 26 does place the burden on the party asserting the privilege, but it

is perhaps a misnomer—or at least confusing—to say that the Rule creates a burden to

“establish” privilege, at least insofar as one mistakenly reads into the word “establish” something

akin to a conventional evidentiary standard. A privilege log, in and of itself, cannot really

“establish” privilege in the way that matters are typically established in court, because it consists

only of unrebutted assertions and second-order descriptions. What Rule 26 imposes is, instead, a

burden to assert privilege with adequate particularity and context for the assertion to be

evaluated.

         The most effective—but probably least efficient—way to actually establish privilege

would be to examine a document itself, alongside any necessary evidence explaining its context.

Rule 26, however, does not, on its face, require a court to do so, and the caselaw confirms that in

camera review is not required merely because a party has objected to an assertion of privilege.

Rather, it is within the discretion of the district court, “depend[ing] on the facts and

circumstances of the case,” whether and how extensively to engage in an in camera review of

actual documents. Invesco Institutional (N.A.), Inc. v. Paas, 244 F.R.D. 374, 382 (W.D. Ky.

2007).



                                                 8

  Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 8 of 23 PageID #: 5661
       A motion to compel the production of documents claimed as privileged, therefore, raises

at least two inquiries. The first inquiry involves bare compliance with Rule 26(b)(5)(A). If the

party asserting privilege fails to describe the information at issue and the basis for privilege in a

manner that is adequate to “enable other parties to assess the claim,” Fed R. Civ. P.

26(b)(5)(A)(ii), then the party has not carried its initial burden, and the assertion of privilege

must be supplemented or the documents must be produced. The second inquiry, however, goes

beyond merely the face of the privilege log to consider, within the court’s discretion, what

additional information or evidence, if any, is necessary. The ultimate burden of the party

asserting privilege is of less importance to this interstitial inquiry, because the court is not

considering whether one side or the other will ultimately prevail, but rather how to choose

between the multiple possible courses of action, which may include in camera review and/or

supplementation of the record but may also—if the privilege log is adequate and there is no

reason to doubt it—involve no further steps at all. See, e.g., Pinnacle Sur. Servs., Inc. v. Manion

Stigger, LLP, 370 F. Supp. 3d 745, 755 (W.D. Ky. 2019) (declining to perform in camera

review); Keathley v. Grange Ins. Co. of Mich., No. 15-CV-11888, 2017 WL 1173767, at *3

(E.D. Mich. Mar. 30, 2017) (ordering in camera review); Bridgestone Ams., Inc. v. Int’l Bus.

Machs. Corp., No. 3:13-CV-1196, 2015 WL 10990187, at *4 (M.D. Tenn. Nov. 19, 2015)

(discussing practice of requiring in camera review of only a sampling of documents); NetJets

Large Aircraft, Inc. v. United States, No. 2:11-CV-1023, 2015 WL 1526346, at *7 (S.D. Ohio

Apr. 3, 2015) (requiring supplemental affidavit or declaration). “In making these determinations,

the court should be guided by a sense of reasonableness in deciding what should be required.” 8

Wright & Miller, Fed. Prac. & Proc. Civ. § 2016.1 (3d ed.).




                                                 9

  Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 9 of 23 PageID #: 5662
       Given the broad nature of this second inquiry, it is fair for the court to consider what, if

anything, the party disputing privilege has produced to bring privilege into question—even if the

ultimate burden remains on the party asserting the privilege in the first place. Indeed, at least in

the narrow area of the crime-fraud exception, the Supreme Court has held that, “before a district

court may engage in in camera review at the request of the party opposing the privilege, that

party must present evidence sufficient to support a reasonable belief that in camera review may

yield evidence that establishes the exception’s applicability.” United States v. Zolin, 491 U.S.

554, 574–75 (1989). Although that rule does not apply here, it highlights the fact that, when a

court makes decisions about in camera review (including whether further in camera review is

necessary after the court has considered a few examples), there is nothing inherently

inappropriate about expecting the moving party to back up its request with evidence that the

further review is warranted.

       The court’s review of the magistrate judge’s Order will, therefore, be guided by the

following principles: (1) the burden of establishing or adequately asserting privilege is on the

party claiming that privilege; (2) Rule 26(b)(5)(A) permits a party to assert privilege without

producing the underlying information for in camera review, but the party asserting the privilege

has a duty to comply with the minimum particularity requirements of the Rule in order to rely on

the assertion; and (3) where the minimum requirements of Rule 26(b)(5)(A) have been met, but

questions remain about the adequacy or accuracy of the assertion of privilege, the court may act,

within its discretion and based on all available information, to determine what, if any, further

inquiry is necessary. That inquiry may include comprehensive in camera review, partial in

camera review, or a supplemental evidentiary inquiry regarding the context of the underlying

materials.



                                                10

 Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 10 of 23 PageID #: 5663
B. Metcalf Documents

       Amalgamated objects, first, to the magistrate judge’s determination regarding certain

documents sent to Natasha Metcalf, a CoreCivic employee who was an attorney but did not

function in a legal capacity. In the excerpt of the privilege log provided, Natasha Metcalf is listed

among the “Counsel and Legal Staff Involved in Communication” for numerous withheld

documents. (See, e.g., Docket No. 202-4, entries 7, 532, 540, 977, 1201.) For many of these

documents, however, Metcalf is not the sole member of the legal staff identified. Fairly often,

though, she is the only ostensible legal staff listed—such as in, by the court’s cursory review of

the available sample, entries 7, 1215, 1238, 4309, 4312, 4313, 4314, 6100, 6134, 6139, 6142,

and 6146. Other times, Metcalf is the only individual listed alongside, generically, “Akin

Gump,” a firm that, as this opinion will later discuss, sometimes served CoreCivic in a legal

capacity and sometimes did not. (E.g., id. at entries 1201–02, 1231–32.) Metcalf was included in

one of the sample documents offered for in camera review, although that document was not one

of the documents for which Metcalf was offered as the sole relevant counsel. (See Docket No.

196-3; Docket No. 211 at 19 (noting inclusion of outside counsel Samantha Lee).)

       Regarding the Metcalf issue, the magistrate judge wrote that “Amalgamated’s concern

about documents where Natasha Metcalf . . . is listed as ‘Counsel and Legal Staff Involved in

Communication’ may be valid where Ms. Metcalf is the only person identified in that role for a

given document.” (Docket No. 211 at 11.) The magistrate judge reasoned, however, that

Amalgamated’s objection was “undercut” by two facts. First was that the particular example

provided for in camera review had involved other claimed legal personnel who were attorneys.

Second was that CoreCivic had told Amalgamated, during discovery, that the “Counsel and



                                                 11

 Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 11 of 23 PageID #: 5664
Legal Staff Involved” field included “other [CoreCivic] personnel . . . who regularly interact

with in-house and outside counsel, and[,] therefore, facilitate or assist with the provision or

receipt of legal advice, and is not intended to indicate, in every instance, that the individual is

providing legal advice.” (Id. (quoting Docket No. 196-22 (Letter of February 5, 2020) at 5).)

       The court shares the magistrate judge’s initial conclusion that Amalgamated’s objection

appears to be legitimate with regard to documents for which Metcalf is the sole identified legal

personnel. The court, however, does not find that the objection is in any way undercut by the

lack of an appropriate in camera example of such a document. As the court has explained, in

camera examples are only a supplemental aid and do not relieve a party of the obligation to

assert privilege adequately under Rule 26 for each underlying document, including those for

which no example has been provided. A party challenging an assertion of privilege has no

obligation to provide an exemplary document in camera if the relevant privilege log entries are

themselves deficient. That is particularly clear where, as here, counsel for the party challenging

the privilege has had access to only a small number of inadvertently disclosed relevant

documents. Insofar as the magistrate judge based his decision regarding the Metcalf-only

documents on the lack of an in camera example, it was a clearly erroneous application of the

Rule 26 framework.

       The determinative issue, instead, is whether the defendants, in light of the definition they

used for legal staff, adequately asserted privilege with regard to documents featuring only

Metcalf. As the magistrate judge correctly observed, “[i]n the corporate context, the attorney-

client privilege may extend to communications between employees that convey legal advice

given by an attorney to the corporation.” Ajose v. Interline Brands, Inc., No. 3:14-CV-1707,

2016 WL 6893866, at *8 (M.D. Tenn. Nov. 23, 2016) (Brown, M.J.) (citing Broessel v. Triad



                                                12

 Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 12 of 23 PageID #: 5665
Guar. Ins. Corp., 238 F.R.D. 215, 219 (W.D. Ky. 2006)). That rule, however, comes with an

important corollary that, “while it is possible that communications between non-legal individuals

may be privileged, the withholding party must identify through a privilege log or through other

means why the communication is privileged.” Id. (citing Sid Mike 99, L.L.C. v. Suntrust Bank,

No. 2:07-CV-02453-STADKV, 2009 WL 3255209, at *5 (W.D. Tenn. Oct. 6, 2009)). In other

words, where there are no actual attorneys on a communication, the description of the

communication becomes even more important than it usually is, because it must establish, not

only the subject matter covered and the purpose of the communication, but also where and how

the attorney-client relationship is implicated at all.

        The court concludes, based on its review of the document descriptions that the defendants

have provided with regard to the Metcalf documents, that the defendants’ entries frequently fall

short of what is required by Rule 26, and it was clearly erroneous to conclude otherwise. For

example, the document covered by entry 4309 is an email, and the privilege log identifies

Metcalf as the only potential legal personnel associated with the email. The description of the

document is “Communication with In-house counsel for the purposes of litigation regarding

facility operations.” But Metcalf is not in-house counsel. It is possible that the document could

still be privileged, if, for example, Metcalf was serving as an intermediary between counsel and

non-legal employees. The entry, however, simply does not contain enough information to know

whether that is being asserted; to the contrary, the description does not appear to acknowledge

Metcalf’s non-legal role at all. Similar lack of information appears throughout the Metcalf-only

entries. The court therefore concludes that the defendants’ assertions of privilege for the Metcalf-

only entries are insufficient to satisfy Rule 26, and that it was clear error to conclude otherwise.




                                                  13

 Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 13 of 23 PageID #: 5666
The magistrate judge therefore also clearly erred by neither compelling production of the

documents nor, in the alternative, requiring some supplementation of the assertions of privilege.

C. Documents Shared with Third Parties

       Generally speaking, “[b]oth the attorney-client privilege and work-product protection are

waived by voluntary disclosure of private communications to third parties.” New Phoenix

Sunrise Corp. v. Comm’r, 408 F. App’x 908, 918 (6th Cir. 2010) (citing United States v. Dakota,

197 F.3d 821, 825 (6th Cir. 1999); In re Columbia/HCA Healthcare Corp., 293 F.3d 289, 306

(6th Cir. 2002)). Amalgamated argues that the magistrate judge erred in his consideration of the

defendants’ privilege claims with regard to documents shared with non-counsel third parties,

most prominently Akin Gump—which sometimes worked for CoreCivic in a legal capacity and

sometimes in a lobbying capacity—and Ernst & Young, CoreCivic’s auditor.

       1. Akin Gump

        Akin Gump is a firm that provides both legal counsel and lobbying services. CoreCivic

availed itself of both, and it concedes that (1) communications with Akin Gump in its lobbying

capacity are not privileged and (2) privilege between CoreCivic and another attorney could be

waived by sharing the communication with Akin Gump in the lobbying context. “[L]awyers . . .

can wear two hats and may provide legal advice, business advice, or a combination of the two,”

and the validity of an assertion of privilege will depend on the role played by the lawyer in a

particular conversation. JP Morgan Chase Bank, N.A. v. Winget, No. 08-13845, 2010 WL

11545362, at *6 (E.D. Mich. Dec. 10, 2010). During discovery, the defendants produced many

documents shared with Akin Gump—either because the firm was not acting in a legal capacity at

the time or because privilege did not exist for some other reason—but withheld a smaller number




                                               14

 Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 14 of 23 PageID #: 5667
of documents based on their assertion that Akin Gump, in those instances, was engaged in the

provision of legal advice. (See Docket No. 211 at 12.)

       Akin Gump appears several times in the privilege log, sometimes as the only purported

counsel or legal personnel relevant to a particular entry. (See, e.g., Docket No. 202-4, entries 21–

23, 990, 1006–07, 1013, 1023, 1025, 1220, 1241.) The descriptions of these entries frequently

mention “outside counsel”—seemingly a refence to Akin Gump. (See, e.g., id. at entries 21, 990,

1006–07, 1013, 1023, 1220, 1241.) The few entries identifying both Akin Gump and Metcalf as

legal personnel also refer to “outside counsel”—presumably Akin Gump, since Metcalf was a

CoreCivic employee. (Id. at entries 1201–03, 1231–32.) A small number of entries, somewhat

confusingly, include descriptions mentioning only in-house counsel, which Akin Gump was not.

(See, e.g., id. at entries 22–23.) Those two entries, however, may simply reflect the kind of stray

errors or confusing descriptions that inherently arise in any privilege log; although they may

need to be corrected, they are not substantial enough to suggest that there is some pervasive

problem. The overwhelming majority of the Akin Gump entries that the court has reviewed

appear to describe the firm as outside counsel.

       Amalgamated argues that the defendants’ assertions of privilege were insufficient due to

the “two hats” worn by the Akin Gump. It is not clear to the court, however, what else the

defendants would need to include to make the entries complete. In the relevant entries, Akin

Gump is referred to as outside counsel, the subject matter described involves legal advice, and

privilege is claimed; there is no doubt, in other words, which hat CoreCivic claims was being

worn. Amalgamated may doubt the accuracy of CoreCivic’s characterizations, but, as far as

adequately asserting privilege is concerned, the defendants have said all they need to say. Unlike

with the entries regarding Metcalf—which often provided no meaningful path from the



                                                  15

 Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 15 of 23 PageID #: 5668
document to any attorney—the Akin Gump-related entries can be reasonably construed as

completing the circle with regard to an assertion of privilege. More detail or clarity could always

be added, but the entries are within ordinary and accepted practice for a privilege log involving a

production of this size.

       The only remaining question, then, is whether there is any basis for concluding that the

court should go beyond the log in its evaluation of the Akin Gump documents. The magistrate

judge concluded that such further investigation was unnecessary, and this court finds no error in

that holding. In particular, the court notes that the fact that the defendants produced a large

number of documents in which Akin Gump was not acting as counsel weighs strongly in favor of

crediting their assertions of privilege with regard to other documents. The magistrate judge acted

within his discretion in concluding that Amalgamated’s suspicions regarding those assertions of

privilege were too speculative to support further judicial investigation.

       2. Ernst & Young

       Ernst & Young was CoreCivic’s auditor, and the defendants asserted work product

protection for a number of files from Ernst & Young’s audit files. (See Docket No. 202-17

(privilege log related to Ernst & Young).) The work product doctrine, which is distinct from and

broader than the attorney-client privilege, protects documents prepared by a lawyer in

anticipation of litigation. In re Columbia/HCA Healthcare Corp. Billing Practices Litig., 293

F.3d at 304. As with attorney-client privilege, however, the client may waive work product

protection “by conduct which implies a waiver of the privilege or a consent to disclosure.” Id. at

294, 305 n.24 (citation omitted).

       The Ernst & Young-related privilege log entries describe the basis of the work product

protection as the fact that the documents, each identified by name, “[r]eflect[] the legal advice of



                                                 16

 Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 16 of 23 PageID #: 5669
in-house counsel regarding company operations and potential litigation,” or some slight variation

thereon. (E.g., Docket No. 202-17 at 1.) The court will address the adequacy of the defendants’

work product assertions, as a general matter, later in this opinion. Aside from those alleged

problems, however, the court sees no clear error in the magistrate judge’s consideration of the

Ernst & Young-related assertions of protection. Amalgamated’s only objection with regard to

Ernst & Young at this stage, aside from a general complaint about boilerplate language, seems to

be that the defendants were not required to provide more evidence establishing protection. As the

court has explained, however, the decision of whether to require supplemental evidence in the

evaluation of an assertion of privilege or work product protection is within the discretion of the

court, and the court sees no basis for concluding that the magistrate judge committed a reversible

error in his exercise of discretion here.

       3. Miscellaneous Additional Third-Parties

       The magistrate judge also addressed potential waiver related to disclosure of documents

to three other individuals: two alleged lobbyists, Rob Hobart and Katie Lilley; and a pre-

kindergarten teacher who was included on an e-mail erroneously based upon her name’s

similarity to another person’s. With regard to the teacher, the magistrate judge reasonably

applied recognized principles regarding waiver by inadvertent disclosure. See Fleet Bus. Credit

Corp. v. Hill City Oil Co., No. 01-02417 MAV, 2002 WL 31741282, at *3 (W.D. Tenn. Dec. 5,

2002) (setting forth a balancing test in which “[t]he factors to consider include: (1) the

reasonableness of the precautions taken to prevent inadvertent disclosure; (2) the time taken to

rectify the error, (3) the scope of the production; (4) the extent of the disclosure, and (5)

overriding issues of fairness”) (citing In re Copper Market Anti-trust Litig., 200 F.R.D. 213, 222

(S.D.N.Y.2001)). With regard to Hobart and Lilley, Amalgamated argues that the magistrate



                                               17

 Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 17 of 23 PageID #: 5670
judge improperly shifted the burden of proof by not requiring the defendants to provide evidence

establishing that they were agents of CoreCivic, which formed the basis of the magistrate judge’s

finding of no waiver.

       As the court has explained, the initial burden on a party producing a privilege log is not a

burden to resolve the issue of privilege conclusively with all the necessary evidence, but rather a

burden to assert privilege with sufficient particularity and context to allow the claim to be

evaluated. Typically, whether to require further evidence is within the discretion of the court.

With regard to Hobart and Lilley, the magistrate judge’s analysis did cross over the threshold

from assertion to a deeper evidentiary inquiry, because the two lobbyists appeared in in camera

examples, not simply as entries on a privilege log. In this respect, it was, potentially, problematic

that the defendants did not provide, for example, declarations establishing Hobart’s and Lilley’s

roles. The magistrate judge, however, recognized this and did not rely on the defendants’

unsupported assertions regarding the two individuals in his analysis of the in camera examples.

(See Docket No. 211 at 19 (“The Court need not decide whether the email from Mr. Beasley to

other CoreCivic personnel and lobbyist Rob Hobart is privileged or whether the privilege was

waived by the inclusion of Mr. Hobart, because it has been produced (apparently twice). . . . The

Court need not evaluate whether the rest of the email chain is privileged, or whether any

privilege was waived because it was shared with Ms. Lilley, because the rest of the email chain

has been produced to Amalgamated.”) The magistrate judge, therefore, did not err in his decision

not to require further evidence regarding Hobart and Lilley, because further evidence was not

necessary for the purposes of the in camera review.

D. E-Mail Attachments




                                                 18

 Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 18 of 23 PageID #: 5671
       The magistrate judge acknowledged that the defendants’ treatment of e-mail attachments

in their privilege logs was inadequate and ordered the defendants to revise the logs accordingly.

Amalgamated argues that the magistrate judge should have ordered the attachments produced

based on the defendants’ failure to comply with Rule 26. While the magistrate judge could have

done so, Amalgamated has identified no basis for concluding that it was an error of law or abuse

of discretion to instead allow the defendants a chance to fix their logs. This objection is

groundless.

E. Work Product

       Amalgamated identifies a number of alleged flaws in the defendants’ assertion of work

product protection, many of which are simply extensions of the general objections that the court

has already addressed. Particularly, Amalgamated faults the defendants for failing to produce

evidence in support of their claims, but, as the court has held, that argument entails asking the

court to apply an evidentiary burden at the assertion-of-privilege stage that Rule 26 does not

require. Amalgamated also complains about the treatment of e-mail attachments related to work

product claims, but, as the court has held, the magistrate judge acknowledged and appropriately

addressed the issue of e-mail attachments. Amalgamated does, however, specifically take issue

with the defendants’ assertion of the circumstances giving rise to work product protection in

particular. Specifically, the defendants’ privilege logs rely on boilerplate language mentioning

“litigation” but not identifying the litigation involved.

       Although Amalgamated has not identified any rule or caselaw categorically stating that a

party asserting work product protection must identify the particular litigation underlying the

claim, some courts have, at times, required parties to do so or to provide similar contextual

specifics. See, e.g., Ala. Aircraft Indus., Inc., v. Boeing Co., No. 2:11-CV-03577-RDP, 2017 WL



                                                  19

 Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 19 of 23 PageID #: 5672
134764, at *1 (N.D. Ala. Jan. 13, 2017) (requiring that “any assertion of the work product

doctrine, in particular, shall be accompanied by an identification of the specific litigation that

was anticipated in creating the document at issue”); Trabakoolas v. Watts Water Techs., Inc., No.

3:12-cv-01172-WHO (EDL), 2013 WL 12173937, at *2 (N.D. Cal. Aug. 1, 2013) (requiring

party to “identify a trigger event to assert it reasonably anticipates litigation for each document it

claims to be protected as work product”). The details of the ongoing or allegedly anticipated

litigation underlying an assertion of work product protection are often important, because a court

must be able to tell when a document is sufficiently related to actual potential litigation as

opposed to mere general issues of compliance or a purely speculative concern. See Meadows v.

Uniglobe Courier Serv. Inc., No. 5:08CV2530, 2009 WL 10719820, at *4 n.6 (N.D. Ohio July

29, 2009) (“The work product doctrine, . . . require[s] that litigation . . . be . . . ‘fairly foreseeable

at the time’ the materials were prepared.”) (quoting Hetzberg v. Veneman, 273 F. Supp. 2d 67, 75

(D.D.C. 2003)); Parry v. Highlight Indus., Inc., 125 F.R.D. 449, 451 (W.D. Mich. 1989)

(“[W]hether a document may be said to have been prepared in anticipation of litigation depends

upon whether, ‘in light of the nature of the document and the factual situation in the particular

case the document can fairly be said to have been prepared or obtained because of the prospect

of litigation.’”) (quoting Binks Mfg. Co. v. National Presto Indus., Inc., 709 F.2d 1109, 1120 (7th

Cir.1983)).

        Moreover, even if one concludes that the bare-bones assertions made in the defendants’

privilege logs met the minimum requirements of Rule 26, the entries’ lack of detail would

certainly weigh in favor of a decision by the court, in its discretion, to require some

supplementation of the record or at least limited in camera review. The court, accordingly, has

concerns about the way work product claims have been asserted.



                                                   20

 Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 20 of 23 PageID #: 5673
       Nevertheless, the court cannot conclude that the magistrate judge’s treatment of the

matter amounted to clear error. Although the defendants’ descriptions test the boundaries of how

generic a privilege log description can be while still satisfying Rule 26, they do not clearly cross

it. Moreover, the magistrate judge did not clearly err in concluding, based on the totality of

available information, that further investigation was unnecessary. Despite the court’s concerns,

therefore, it finds no grounds for reversal related to the work product assertions.

F. Remedy

       Finally, Amalgamated argues that the magistrate judge erred by declining to order a

special master review of the documents claimed as privileged, despite the fact that the magistrate

judge found that at least one of the documents offered as an in camera example was, in fact, not

privileged. This court’s consideration of remedy must also take into account the conclusion that

the defendants’ assertions of privilege were inadequate in at least one other regard—the failure to

adequately account for the basis of the privilege asserted with regard to documents for which

Metcalf was the only named ostensible legal personnel.

       The court finds no reversible error in the magistrate judge’s decision not to order a

comprehensive special master review. The magistrate judge considered ten in camera examples

and found that only one was improperly withheld, an error rate of 10%. Arguably, the court

should largely discount any error rate that includes the examples provided by the defendants—

after all, it would be truly shocking if the defendants, with thousands of withheld documents to

choose from, could not find five that were actually privileged. Even then, though, the error rate

would be only one in five, or 20%—and that is not 20% of a random sample, but 20% of the

examples specifically selected by the party challenging privilege. See Hi-Lex Controls Inc. v.

Blue Cross & Blue Shield of Mich., No. 11-12557, 2013 WL 1688463, at *2 (E.D. Mich. Apr.



                                                 21

 Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 21 of 23 PageID #: 5674
18, 2013) (stating that disclosure will be required if “20% or more of . . . randomly selected

attachments are not privileged” (emphasis added)). The magistrate judge was within the ordinary

bounds of discretion to conclude that one erroneously classified document fell short of requiring

the expensive and time-consuming step of comprehensive review.

       The magistrate judge, however, never reached a decision regarding how to address the

Metcalf documents, because the magistrate judge did not find the defendants’ assertions of

privilege insufficient. As the court has held, that was clear error; accordingly, this court must

fashion an appropriate remedy. Given the contentious nature of the privilege assertion process so

far and the upcoming deadline for dispositive motions, the court is wary of merely requiring

supplementation of the privilege log, which could simply occasion a new round of conflict. On

the other hand, requiring blanket disclosure would be a drastic remedy, given that many of the

documents may indeed be privileged and the defendants’ errors may simply reflect a lack of

sufficient detail. Accordingly the court will order the following: the defendants shall furnish to

Amalgamated and the court a privilege log consisting of entries for all documents withheld for

which Metcalf was the sole identified legal staff in prior privilege logs; the privilege log shall

include a field, “Counsel Creating Privilege,” in which the defendants shall identify, by name,

the attorney or attorneys from whom the privilege flows; the defendants shall provide the court

with an affidavit or declaration explaining Metcalf’s role at CoreCivic as it relates to the

assertion of privilege; and the defendants shall provide, for in camera review, all documents

included in the log.

                                      IV. CONCLUSION

       For the foregoing reasons, Amalgamated’s Motion for Review of a Non-Dispositive

Order of the Magistrate Judge (Docket No. 213) will be granted in part and denied in part.



                                               22

 Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 22 of 23 PageID #: 5675
    An appropriate order will enter.




                                              ______________________________
                                              ALETA A. TRAUGER
                                              United States District Judge




                                       23

Case 3:16-cv-02267 Document 221 Filed 06/05/20 Page 23 of 23 PageID #: 5676
